Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 1 is objected to because of the following informalities: the claim recites “remotely controlling each of the associated apparatus using the control associated to the said associated apparatus”, in lines 6-7, which appears to be “remotely controlling each of the associated apparatuses using the control associated to [[the said]] each of the associated apparatuses”.  Appropriate correction is required. 

Claim 2 is objected to because of the following informalities: the claim recites “the controls”, in line 2, which appears to be “control[[s]]”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the claim recites “the associated apparatus”, in lines 1-2 and in line 2-3, which appears to be “the associated apparatuses” in both instances.  Appropriate corrections are required.

Claim 11 is objected to because of the following informalities: the claim recites “the controls”, in line 3, which appears to be “the control[[s]]”; and “an emergency” in line 4, which appears to be “the emergency”. Appropriate correction is required.

Claim 12 is missing the period (.) at the end of the claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the remote control" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 11, it is unclear whether “a group of apparatuses” in line 2 is the same or different from “a group of the apparatuses” in line 3 of claim 1.

Claim 12 is rejected based on its dependency on claim 11.

Regarding claim 13, it is unclear whether “a group of apparatuses” in line 7 is the same or different from “a group of apparatuses” in line 3.

Claims 14-22 are rejected based on their dependency on claim 13.

In addition, regarding claim 17, it is unclear whether “a group of apparatuses” in line 2 is the same or different from “a group of apparatuses” introduced in line 3 of claim 13.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madonna et al. (US 2012/0284672).

Regarding claim 1, Madonna discloses a computer-implemented method to remotely operate one or more apparatuses (see Figs. 4-5 and 11; para[0015]-para[0017]), the method comprising: 
para[0017]; para[0035]; para[0038]; para[0046]; para[0056]-para[0062]; para[0064]; para[0075]; see Figs. 4, 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; e.g. “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “a user may select a device other than a light fixture in the physical room to activate and/or control by selecting, e.g., touching or clicking on, the substantially photo-realistic visual depiction of the device within the virtual room”; in addition, “different virtual rooms may be selected for display in the main portion 610 of the screen”, each including groups of apparatuses); 
dynamically and operatively associating a control to each of the apparatuses of the group of apparatuses (para[0015]-para[0017];  para[0040]-para[0041]; para[0046]; para[0053]; para[0054]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; e.g., “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual room, which is clearly provided by associating a control to each of the apparatuses of the group of apparatuses; “The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, control is dynamically and operatively associated to each of the apparatuses of the group of apparatuses, according to corresponding rooms); 
remotely controlling each of the associated apparatus using the control associated to the said associated apparatus (para[0015]-para[0017]; para[0035]-para[0046]; para[0054]-para[0060]; para[0087]-para[0089]; see Figs. 4-11; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices, such as audio, video, telephony, data, security, motor-operated, relay-operated, heating, ventilation, and air conditioning (HVAC), energy management and/or other types of devices”; “The programmable multimedia controller 400 may receive user-input via one or more control units…, that include a display screen”; “Such a programmable multimedia control 400 or other platform may support a novel virtual room-based user interface”, “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”, and “In such manner, a virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within the virtual room will minor, or at least resemble, their experience within the corresponding physical room at a given time”, thus, remotely controlling the apparatuses associated with the controls provided in the interface by this; “The example virtual room-based user interface 600… provides a virtual room for controlling devices within a corresponding physical room”; For example, as shown in Fig. 7, “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “In response thereto, the programmable multimedia controller 400 may send control commands to one or more electronic lighting controllers 490 to cause such controllers to activate relays wired inline with the electrical feed to the lamp 640 and the chandelier 662”).

Regarding claim 2, Madonna discloses all the claim limitations as applied above (see claim 1). In addition, Madonna discloses the selection of the group of apparatuses triggering the association of the controls to each of the apparatuses of the group of para[0064]-para[0066]; para[0071]; e.g. since “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, selection of the virtual room with its corresponding group of apparatuses triggers the association of the controls to each of the apparatuses of the group of apparatuses, according to the selected virtual room; see Figs. 6-10).

Regarding claim 3, Madonna discloses all the claim limitations as applied above (see claim 1). In addition, Madonna discloses displaying at least one video feed of the group of apparatuses (para[0015]-para[0017]; para[0046]; para[0055]; para[0057]; para[0088]; see Fig. 6; “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen”; “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room ).

Regarding claim 4, Madonna discloses all the claim limitations as applied above (see claim 3). In addition, Madonna discloses the selection of a group of apparatuses comprising selecting the video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]-para[0066]; para[0071]; para[0088];  “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”; in this way, the virtual room with its corresponding group of apparatuses is selected and comprises selecting “at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface).

Regarding claim 5, Madonna discloses all the claim limitations as applied above (see claim 4). In addition, Madonna discloses adding a graphical overlay to the selected para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 portion 620 including graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses).

Regarding claim 6, Madonna discloses all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay being boundaries of the group of apparatuses (para[0015]-para[0017]; para[0054]-para[0055]; para[0057]-para[0058]; para[0064]-para[0065]; para[0088]; see  Figs. 6-8A and 9-10; “selectable menu tabs corresponding to different types of functionality” in portion 620 correspond to the apparatuses; based on the broadest reasonable interpretation of the claimed limitations, when, e.g., Zones Tab 690 is selected and a specific room is selected and displayed, it is denoting the boundaries for the group of apparatuses in that room that would be selectable and controllable).

Regarding claim 7, Madonna discloses all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay comprising identification of the control associated to one of the apparatuses of the group (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9- graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the control associated to at least one of the apparatuses of the group, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 8, Madonna discloses all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay comprising a visual identification of each of the apparatuses displayed in the video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the apparatuses displayed in the video of the physical room, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 9, Madonna discloses all the claim limitations as applied above (see claim 8). In addition, Madonna discloses the visual identification of each of the apparatuses displayed in the video feed matching a visual identification of the associated control (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and  the graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the apparatuses displayed in the video of the physical room, and matching to the associated control of the apparatuses, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 10, as best understood, Madonna discloses all the claim limitations as applied above (see claim 1). In addition, Madonna discloses the remote control of each of the associated apparatus further comprising the control communicating with the associated apparatus through a data network (see Figs. 4-5; para[0038]; para[0040]; para[0042]; para[0047]; para[0053]; para[0087]; para[0089]; e.g. “the programmable multimedia controller 400 may be coupled to, control, and otherwise interoperate with, one or more electronic lighting controllers 490”; “The one or more electronic lighting controllers 490 may be coupled to, for example, via wired or wireless links, a plurality of relays 492 and/or dimmer units 493 distributed throughout the home or other structure, and wired inline with the electrical feed to individual light fixtures located therein”; “devices located in multiple homes or other structures may be controlled via the virtual room-based user interface”; “each structure may include its own programmable multimedia controller 400 coupled to devices ).

Regarding claim 13, as best understood, Madonna discloses a system to remotely control a plurality of apparatuses (see Figs. 4-5; para[0015]-para[0017]), the system comprising: 
a user interface (para[0043]-para[0045]; para[0057];  see user interfaces in Figs. 4 and 6) configured to:
select a group of apparatuses from the plurality of apparatuses (para[0017]; para[0035]; para[0038]; para[0046]; para[0056]-para[0062]; para[0064]; para[0075]; see Figs. 4, 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; );
execute actions to control an apparatus (para[0015]-para[0017]; para[0035]-para[0046]; para[0054]-para[0060]; para[0087]-para[0089]; see Figs. 4-11; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices, such as audio, video, telephony, data, security, motor-operated, relay-operated, heating, ventilation, and air conditioning (HVAC), energy management and/or other types of devices”; “The programmable multimedia controller 400 may receive user-input via one or more control units…, that include a display screen”; “Such a programmable multimedia control 400 or other platform may support a novel virtual room-based user interface”, which “includes a “Using the virtual room-based user “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”, and “In such manner, a virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within the virtual room will minor, or at least resemble, their experience within the corresponding physical room at a given time”, thus, remotely controlling the apparatuses associated with the controls provided in the interface by this; “The example virtual room-based user interface 600… provides a virtual room for controlling devices within a corresponding physical room”; For example, as shown in Fig. 7, “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “In response thereto, the programmable multimedia controller 400 may send control commands to one or more electronic lighting controllers 490 to cause such controllers to activate relays wired inline with the electrical feed to the lamp 640 and the chandelier 662”).;
para[0015]-para[0017];  para[0035]; para[0040]-para[0041]; para[0046]-para[0047]; para[0053]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 4-11; “Fig. 4 is a block diagram of an example programmable multimedia controller 400 interconnected to a number of devices”; “Fig. 5 is a schematic block diagram of an example hardware architecture 500 of the example programmable multimedia controller 400”; “A microcontroller 510 manages the general operation of the controller 400”;  “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual room, which is clearly provided by associating a control to each of the apparatuses of the group of apparatuses; “The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab”; moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, control is dynamically and ).

Regarding claim 14, as best understood, Madonna discloses all the claim limitations as applied above (see claim 13). In addition, Madonna discloses at least one sensor configured to capture a video feed of the group of apparatuses, the sensor being in communication with the controller (para[0015]-para[0017]; para[0055]; para[0057]; para[0088]; “one or more cameras coupled to the CCTV control system 470” in Fig. 4; “the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface).

Regarding claim 15, as best understood, Madonna discloses all the claim limitations as applied above (see claim 14). In addition, Madonna discloses the controller being further configured to add one or more graphical overlays to the captured video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 portion 620 including graphical overlay including “selectable menu tabs corresponding to ).

Regarding claim 16, as best understood, Madonna discloses all the claim limitations as applied above (see claim 15). In addition, Madonna discloses the user interface further comprising a display configured to display the video feed with added graphical overlays (para[0015]-para[0017]; para[0055]; para[0046]; para[0057]; para[0088]; “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen”; “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface; see e.g. in Figs. 6-8A and 9-10 photo-realistic depictions of physical rooms and its apparatuses (video feed), with portion 620 including graphical overlay including “selectable ).

Regarding claim 17, as best understood, Madonna discloses all the claim limitations as applied above (see claim 16). In addition, Madonna discloses the user interface comprising a plurality of displays, each display displaying a video feed of a group of apparatuses (see Figs. 4, 8A and 8B; para[0044]-para[0045]; para[0053]; para[0066]; para[0075]; “the rendered virtual room is displayed on the display screen of a control unit 450, a mobile device 460, the front panel display 465 of the programmable multimedia controller 400, a television 440 or, alternatively, on another device”; “FIG. 8A is a diagram of an example virtual room-based user interface 800 in which portions of two virtual rooms 810, 810 corresponding to different physical rooms are shown”; “FIG. 8B is a diagram of an alternative example virtual room-based user interface 830 in which portions of two virtual rooms 835, 840 corresponding to the same physical room are shown”; in both cases each display displaying a video feed of a group of apparatuses corresponding to each of the two different rooms).

Regarding claim 18, as best understood, Madonna discloses all the claim limitations as applied above (see claim 13). In addition, Madonna discloses the user interface comprising a plurality of controls, each of the controls being associable to para[0015]-para[0017];  para[0040]-para[0041]; para[0046]; para[0053]; para[0054]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; e.g., “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab”; moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, each control is dynamically and operatively associated to each of the apparatuses of the group of apparatuses, according to corresponding rooms).

Regarding claim 20, as best understood, Madonna discloses all the claim limitations as applied above (see claim 18). In addition, Madonna discloses the user interface further comprising a display configured to display the association between the apparatuses and the controls (para[0015]-para[0017]; para[0040]-para[0044]; para[0046]; para[0055]; para[0057]; para[0088]; see Figs. 4 and 6; “programmable multimedia controller 400 may receive see in Fig. 6  an example virtual room-based user interface 600 displaying the association between the apparatuses and the controls).

Regarding claim 21, as best understood, Madonna discloses all the claim limitations as applied above (see claim 18). In addition, Madonna discloses the controller being a human-machine interface (see 400 in Fig. 4; see also Figs. 5-6; para[0015]-para[0017]; para[0035]; para[0040]; para[0046]-para[0047]; para[0053]; para[0057]; “programmable multimedia controller that supports a novel virtual room-based user interface”; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices”; “FIG. 6 is a diagram of an example virtual room-based user interface 600”).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2012/0284672), in view of Schmirler et al. (US 2018/0130260).

Regarding claim 11, as best understood, Madonna discloses all the claim limitations as applied above (see claim 1). However, Madonna does not appear to expressly disclose automatically selecting a group of apparatuses having an emergency and automatically associating the controls to each of the apparatuses of the selected group of apparatuses in response to an emergency from the group of apparatuses.
Schmirler discloses automatically selecting a group of apparatuses having an emergency and automatically associating controls to each of the apparatuses of the selected group of apparatuses in response to an emergency from the group of apparatuses (Abstract; para[0044]; para[0046]-para[0047]; para[0049]-para[0054]; para[0056]; para[0057]; para[0112]; Industrial controllers 118 typically execute respective control programs to facilitate monitoring and control of industrial devices 120 making up the controlled industrial systems”; “Industrial automation systems often include one or more human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation”; “monitoring component of the VR/AR presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system”; “In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician”; “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue”; “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention “display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator” ; “HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc.”).
automatically selecting a group of apparatuses having an emergency and automatically associating the controls to each of the apparatuses of the selected group of apparatuses in response to an emergency from the group of apparatuses, for the advantage of reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (para[0049]-para[0050]).

Regarding claim 12, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 11). In addition, Schmirler discloses automatically displaying at least one video feed of the group of apparatuses being the origin of the emergency (Abstract; para[0044]; para[0046]-para[0047]; para[0049]-para[0054]; para[0056]; para[0057]; para[0112]; para[0144]-para[0145]; see Figs. 1-3 and 16; “In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician”; “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue”; “As the device interface component 314 collects and indexes operational and status “display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have automatically displaying at least one video feed of the group of apparatuses being the origin of the emergency, as also taught by Schmirler’s in the combination, for the advantage of further reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (para[0049]-para[0050]).

claim 19, as best understood, Madonna discloses all the claim limitations as applied above (see claim 18). However, Madonna does not appear to expressly disclose the controls being joysticks.
Schmirler discloses controls being joysticks (Abstract; see Figs. 1-3 and 23; para[0197]; para[0202]; “Input devices 2336 include, but are not limited to, a… joystick”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have the controls being joysticks, for the advantage of using a known type of device with which navigation in an interface is simple and easy.

Regarding claim 22, as best understood, Madonna discloses all the claim limitations as applied above (see claim 18). However, Madonna does not appear to expressly disclose the apparatuses being adapted to convey bundles of wood.
Schmirler discloses apparatuses being adapted to convey articles (para[0056];  para[0073]; para[0085]; para[0088]; para[0116]; para[0136]; para[0148]; see e.g. conveyor 812 in Fig. 8; “a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area”).
the apparatuses being adapted to convey articles, as this is an exemplary and typical industrial asset, for which efficient monitoring and control provides the advantage of reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (see para[0049]-para[0050] and para[0085] of Schmirler; see also para[0086] of Madonna).
Even though the combination of Madonna and Schmirler does not appear to expressly disclose the articles being bundles of wood, this would have been an obvious matter of design choice/requirement to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed that the articles being specifically bundles of wood solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the articles being any article being conveyed (see para[0029] and para[0032] of the Specification), as it is done in the combination of Madonna and Schmirler.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623